THE THIRTEENTH COURT OF APPEALS

                                    13-19-00563-CV


                                      Laszlo Elias
                                           v.
                                    Teresa Espinosa


                                   On Appeal from the
                   2nd 25th District Court of Gonzales County, Texas
                                Trial Cause No. 25,927


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Laszlo Elias.

       We further order this decision certified below for observance.

November 26, 2019